Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 04/26/2021 has been entered.
Claims 1-13 have been examined. 

Response to Amendment
3. In the instant amendment, claims 1 and 10 have been amended. Claims 12-13 are newly added.
The 35 USC §101 rejection over claims 1-9 is withdrawn in view of Applicant’s amendments.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 04/26/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0156862 to Cruz-Aguilar et al. (hereafter Cruz-Aguilar)  in further view of US 2005/0038834 to Souder et al. (hereafter “Souder”).

As per claim 1, Cruz-Aguilar discloses a modular computing system for performing computation of application programs (FIGs. 1 and 3), comprising:
a plurality of different modules (FIG. 3: sites 1-2), each including a plurality of nodes (FIG. 3: site 1 including nodes A-D, site 2 including nodes x-z); and
a modular computing abstraction layer distributed across the plurality of nodes (paragraphs 0029 and 0033) and providing (i) intra (FIG. 3; paragraph 0029: “In this manner, the sending process (at the cluster communication layer) need not be aware of whether the receiving node is remote or local. Inter-node communications are managed in a cluster by having each node operate at the network device driver (NDD) level within the kernel. Multiple types of NDD are utilized (Ethernet, SAN, DISK etc.) to provide redundancy so that nodes can reliably exchange heartbeat. Further communication redundancy is maintained at data fragmentation level.” [Wingdings font/0xE0] communication between nodes in one site (intra-module communication as claimed)) and inter-module communication (FIG. 3; paragraph 0029: “In this manner, the sending process (at the cluster communication layer) need not be aware of whether the receiving node is remote or local. To align with this architecture, for remote nodes, a pseudo NDD was implemented over Transmission Control Protocol (TCP) based communication interface to work along side with other NDDs. Thus the same packet which is sprayed over the NDDs pertaining to local nodes can be sprayed over the TCPSOCK NDD interface for remote nodes. All nodes (local or remote) receive the same packet and reassemble and process it in identical manner.” [Wingdings font/0xE0] communication between the node and remote nodes from the other site (inter-module communication as claimed), (ii) a node and module operational state management function (FIG. 4; paragraphs 0029, 0033-004 and 0040: “The APIs are used by upper layers in the node (e.g., the Cluster Communication Layer, etc.) to send and receive packets with this node so that the upper layer processes need only reference the APIs without needing to determine whether the node is remote or local. The APIs included include procedure handles as well as user receive and status functions. Procedure handles 720 include functions to initialize (ndd_open), close (ndd_close), send a packet out (ndd_output), as well as control functions (ndd_ctl). User receive and status functions include functions to receive packets from other nodes (nd_receive) as well as a status notification function (nd_ status).”  [Wingdings font/0xE0] API providing status notification function);
wherein the plurality of nodes represent hardware nodes (FIGs. 1 and 3; paragraphs 0022, 0028 and 0030: A node is a computer system which is a handling system 100 including hardware as disclosed by paragraph 0028).
Cruz-Aguilar does not explicitly disclose (iii) a resource management function for the plurality of nodes of the plurality of different modules.
Souder further discloses (iii) a resource management function for the plurality of nodes of the plurality of different modules (FIGs. 1 and 3; paragraphs 0030, 0065 and 0072: “Each level of the hierarchy has a different set of resource pools that are allocated between uses (e.g. services). A resource pool is a group of resources of a particular type, for example, nodes and database instances that are available to a service, nodes that are available to a database or nodes that are available to a cluster. The three levels in the resource allocation are the database level, the cluster level, and the farm level.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Souder into Cruz-Aguilar’s teaching because it would provide for the purpose of a resource pool is a group of resources of a particular type, for example, nodes and database instances that are available to a service, nodes that are available to a database or nodes that are available to a cluster. The three levels in the resource allocation are the database level, the cluster level, and the farm level (Souder, paragraph 0065).

As per claim 3, Cruz-Aguliar discloses characterized in that the modular computing abstraction layer is implemented by node managers provided in the pluralities of nodes (FIGs. 3-4; paragraphs 29 and 0033-0034: “Each Node depicted in FIG. 3 can utilize the layered approach provided in FIG. 4 to abstract the type of communication (local or remote) from processes running on the node.”).

As per claim 4, Cruz-Aguliar discloses characterized in that the node managers communicate with each other via an administration network (FIGs. 3-4; paragraphs 0003, 0029 and 0033-0034).

As per claim 5, Cruz-Aguliar discloses characterized in that the plurality of nodes communicate via a communication network (FIGs. 1-3).
As per claim 7, Cruz-Aguliar discloses wherein communication between node managers is separated from communication between modules (FIGs. 3-4; paragraphs 0033-0034: “Each Node depicted in FIG. 3 can utilize the layered approach provided in FIG. 4 to abstract the type of communication (local or remote) from processes running on the node. Active Node 400 (e.g., any of the Nodes depicted in FIG. 3, etc.) is shown sending and receiving packets to other nodes in the cluster using various NDD interfaces. Block 405 represents packets being sent from the Active Node to remote nodes in the cluster using a pseudo-TCPSOCK NDD interface. Block 410 represents packets being sent from the Active Node to local nodes in the cluster using an existing interface, such as user datagram protocol (UDP) multicast.”).

As per claim 10, Cruz-Aguliar discloses a method for managing a modular computing system for performing computation of application programs (FIGs. 1 and 3), comprising:
providing a plurality of different modules (FIG. 3: sites 1-2), each having a plurality of nodes (FIG. 3: site 1 including nodes A-D, site 2 including nodes x-z) representing hardware nodes (FIGs. 1 and 3; paragraphs 0022, 0028 and 0030: A node is a computer system which is a handling system 100 including hardware as disclosed by paragraph 0028);
providing a modular computing abstraction layer distributed across the plurality of nodes (paragraphs 0029 and 0033); and
providing, using the modular computing abstraction layer (paragraphs 0029 and 0033), (i) intra (FIG. 3; paragraph 0029: “In this manner, the sending process (at the cluster communication layer) need not be aware of whether the receiving node is remote or local. Inter-node communications are managed in a cluster by having each node operate at the network device driver (NDD) level within the kernel. Multiple types of NDD are utilized (Ethernet, SAN, DISK etc.) to provide redundancy so that nodes can reliably exchange heartbeat. Further communication redundancy is maintained at data fragmentation level.” [Wingdings font/0xE0] communication between nodes in one site (intra-module communication as claimed)) and inter-node communication (FIG. 3; paragraph 0029: “In this manner, the sending process (at the cluster communication layer) need not be aware of whether the receiving node is remote or local. To align with this architecture, for remote nodes, a pseudo NDD was implemented over Transmission Control Protocol (TCP) based communication interface to work along side with other NDDs. Thus the same packet which is sprayed over the NDDs pertaining to local nodes can be sprayed over the TCPSOCK NDD interface for remote nodes. All nodes (local or remote) receive the same packet and reassemble and process it in identical manner.” [Wingdings font/0xE0] communication between the node and remote nodes from the other site (inter-module communication as claimed), (ii) a node and module operational state management function (FIG. 4; paragraphs 0029, 0033-004 and 0040: “The APIs are used by upper layers in the node (e.g., the Cluster Communication Layer, etc.) to send and receive packets with this node so that the upper layer processes need only reference the APIs without needing to determine whether the node is remote or local. The APIs included include procedure handles as well as user receive and status functions. Procedure handles 720 include functions to initialize (ndd_open), close (ndd_close), send a packet out (ndd_output), as well as control functions (ndd_ctl). User receive and status functions include functions to receive packets from other nodes (nd_receive) as well as a status notification function (nd_ status).”  [Wingdings font/0xE0] API providing status notification function).
Cruz-Aguliar does not explicitly disclose (iii) a resource management function for the plurality of nodes of the plurality of different modules.
Souder further discloses (iii) a resource management function for the plurality of nodes of the plurality of different modules (FIGs. 1 and 3; paragraphs 0030, 0065 and 0072: “Each level of the hierarchy has a different set of resource pools that are allocated between uses (e.g. services). A resource pool is a group of resources of a particular type, for example, nodes and database instances that are available to a service, nodes that are available to a database or nodes that are available to a cluster. The three levels in the resource allocation are the database level, the cluster level, and the farm level.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Souder into Cruz-Aguilar’s teaching because it would provide for the purpose of a resource pool is a group of resources of a particular type, for example, nodes and database instances that are available to a service, nodes that are available to a database or nodes that are available to a cluster. The three levels in the resource allocation are the database level, the cluster level, and the farm level (Souder, paragraph 0065).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Aguliar in view of Souder, as claims 1 and 5, and in further view of US 2016/0328399 to Bolshinsky et al. (hereafter “Bolshinsky”).

As per claim 2, Cruz-Aguliar discloses characterized in that the plurality of different modules are formed by at least a cluster module (paragraphs 0033-0034).
Souder further discloses characterized in that the plurality of different modules are formed by at least a storage module (paragraphs 0031-0032).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Souder into Cruz-Aguilar’s teaching because it would provide for the purpose of a resource pool is a group of resources of a particular type, for example, nodes and database instances that are available to a service, nodes that are available to a database or nodes that are available to a cluster. The three levels in the resource allocation are the database level, the cluster level, and the farm level (Souder, paragraph 0065).
Bolshinsky further discloses a booster module (paragraphs 0036 and 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bolshinsky into Cruz-Aguliar’s teaching and Souder’s teaching because it would provide Booster module 128 may then display a list of multilingual query results in the selected languages. In some examples, booster module 128 may apply boost factors to the results of the multilingual query based on the language scores of the selected languages (Bolshinsky, paragraph 0038).

As per claim 6, Cruz-Aguliar discloses the network communication is implanted using a shared resource (FIG. 2; paragraph 0028), however, Cruz-Aguliar does not explicitly disclose characterized in that the communication network is implemented using a shared memory communication.
Bolshinsky further discloses characterized in that the communication network is implemented using a shared memory communication (paragraph 0015: “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Bolshinsky into Cruz-Aguliar’s teaching and Souder’s teaching because it would provide Booster module 128 may then display a list of multilingual query results in the selected languages. In some examples, booster module 128 may apply boost factors to the results of the multilingual query based on the language scores of the selected languages (Bolshinsky, paragraph 0038).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Aguliar in view of Souder, as applied to claim 3, and in further view of US 2002/0049845 to Sreenivasan et al. (hereafter “Sreenivasan”).

As per claim 8, Cruz-Aguliar discloses wherein the node managers exchange information such that they each maintain each interconnect between the plurality of nodes (FIG. 4; paragraphs 0029, 0033-004 and 0040: “The APIs are used by upper layers in the node (e.g., the Cluster Communication Layer, etc.) to send and receive packets with this node so that the upper layer processes need only reference the APIs without needing to determine whether the node is remote or local. The APIs included include procedure handles as well as user receive and status functions. Procedure handles 720 include functions to initialize (ndd_open), close (ndd_close), send a packet out (ndd_output), as well as control functions (ndd_ctl). User receive and status functions include functions to receive packets from other nodes (nd_receive) as well as a status notification function (nd_ status).”).
Sreenivasan further discloses wherein the node managers exchange information such that they each maintain a set of information about a status of each node (paragraph 0082).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sreenivasan into Cruz-Aguliar’s teaching and Souder’s teaching because it would provide these Servers monitor each other by exchanging heartbeat messages and are responsible for providing the application with the information about the status of the nodes in the cluster (UP, DOWN). They are also responsible for making sure that the information is the "same" on each node (Sreenivasan, paragraph 0082).

As per claim 9, Cruz-Aguliar does not explicitly disclose wherein the set of information is used to dynamically adjust an operation of the system by assigning resources to the plurality of nodes dependent on the set of information.
Souder further discloses wherein the set of information is used to dynamically adjust an operation of the system by assigning resources to the plurality of nodes dependent on the set of information (paragraphs 0017, 0057-0060 and 0065: “A grid can support multiple databases and dynamically allocate and reallocate resources as needed to support the current demand for each database. As the demand for a database increases, more resources are allocated for that database, while other resources are deallocated from another database. For example, on an enterprise grid, a database is being serviced by one database server running on one server blade on the grid. The number of users requesting data from the database increases. In response to this increase, a database server for another database is removed from one server blade and a database server for the database experiencing increased user requests is provisioned to the server blade.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Souder into Cruz-Aguilar’s teaching because it would provide for the purpose of a resource pool is a group of resources of a particular type, for example, nodes and database instances that are available to a service, nodes that are available to a database or nodes that are available to a cluster. The three levels in the resource allocation are the database level, the cluster level, and the farm level (Souder, paragraph 0065).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Aguliar in view of Souder, as applied to claim 10, and in further view of US 2003/0120792 to Celik et al. (hereafter “Celik”)
As per claim 11, Cruz-Aguliar does not explicitly collecting, by a set of node managers, information about a status of the plurality of nodes; and assigning, by the set of node managers, resources to the plurality of nodes depending on the information.
Souder further discloses assigning, by the set of node managers, resources to the plurality of nodes depending on the information (paragraphs 0017, 0057-0060 and 0065: “A grid can support multiple databases and dynamically allocate and reallocate resources as needed to support the current demand for each database. As the demand for a database increases, more resources are allocated for that database, while other resources are deallocated from another database. For example, on an enterprise grid, a database is being serviced by one database server running on one server blade on the grid. The number of users requesting data from the database increases. In response to this increase, a database server for another database is removed from one server blade and a database server for the database experiencing increased user requests is provisioned to the server blade.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Souder into Cruz-Aguilar’s teaching because it would provide for the purpose of a resource pool is a group of resources of a particular type, for example, nodes and database instances that are available to a service, nodes that are available to a database or nodes that are available to a cluster. The three levels in the resource allocation are the database level, the cluster level, and the farm level (Souder, paragraph 0065).
Celik further discloses collecting, by a set of node managers, information about a status of the plurality of nodes (paragraphs 0041-0045: “The dynamic resource allocation 306 enables specific applications to dynamically gauge and distribute processor load at runtime across the node and the server.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sreenivasan into Cruz-Aguliar’s teaching and Souder’s teaching because it would provide the dynamic resource allocation 306 enables specific applications to dynamically gauge and distribute processor load at runtime across the node and the server. The node application 300 also includes other modules, such as a loading module that is used to load and unload the user interface portions of the feature applications and to make requests to the process portion of the application or to service portions associated with the application (Celik, paragraph 0043).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Aguliar in view of Souder, as applied to claims 1 and 10, and in further view of US 2005/0080982 to Vasilevsky et al. (hereafter “Vasilevsky”).

As per claim 12, Cruz-Aguliar does not explicitly disclose wherein the plurality of nodes are virtual nodes employed by the modular computing abstraction layer representing the hardware nodes.
Vasilevsky further discloses wherein the plurality of nodes are virtual nodes employed by the modular computing abstraction layer representing the hardware nodes (paragraph 0169).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vasilevsky into Cruz-Aguliar’s teaching and Souder’s teaching because it would provide the system implements this multi-layered abstraction via a group of microkernels that are a part of a distributed virtual machine monitor (DVMM) to form a distributed server, where each of the microkernels communicates with one or more peer microkernel over a high-speed, low-latency interconnect (Vasilevsky, paragraph 0169).

As per claim 13, Cruz-Aguliar does not explicitly disclose the modular computing abstraction layer employing the concept of virtual nodes representing hardware nodes.
Vasilevsky further discloses the modular computing abstraction layer employing the concept of virtual nodes representing hardware nodes (paragraph 0169).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Vasilevsky into Cruz-Aguliar’s teaching and Souder’s teaching because it would provide the system implements this multi-layered abstraction via a group of microkernels that are a part of a distributed virtual machine monitor (DVMM) to form a distributed server, where each of the microkernels communicates with one or more peer microkernel over a high-speed, low-latency interconnect (Vasilevsky, paragraph 0169).

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4378, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193